Citation Nr: 0945649	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 
1947.  He died in October 2006, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The Veteran died in October 2006 at the age of 80.  The 
certificate of death reported the immediate cause of death as 
congestive heart failure, with an onset in March 2006.  The 
underlying causes of death were listed as cardiomyopathy, 
with an onset in March 2006, and myelodysplastic syndrome, 
with an onset in 2001.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of frozen feet, right lower 
extremity, evaluated as 30 percent disabling, and residuals 
of frozen feet, left lower extremity, evaluated as 30 percent 
disabling.  The combined evaluation was 60 percent disabling.

3.  The medical evidence of record does not show that the 
cause of the Veteran's death was related to his active 
military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in January 2007 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the appellant in June 2009, after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
medical opinion was provided to the appellant in connection 
with her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in October 2006 at the age of 80.  The 
certificate of death reported the immediate cause of death as 
congestive heart failure, with an onset in March 2006.  The 
underlying causes of death were listed as cardiomyopathy, 
with an onset in March 2006, and myelodysplastic syndrome, 
with an onset in 2001.  The appellant claims that the cause 
of the Veteran's death was related to his active military 
service.  Specifically, she claims that the Veteran's 
service-connected residuals of frozen feet resulted in a 
circulatory disorder which contributed to cause the Veteran's 
death.  At the time of the Veteran's death, service 
connection was in effect for residuals of frozen feet, right 
lower extremity, evaluated as 30 percent disabling, and 
residuals of frozen feet, left lower extremity, evaluated as 
30 percent disabling.  The combined evaluation was 60 percent 
disabling.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a heart disorder or 
myelodysplastic syndrome.

After separation from military service, a November 2002 VA 
cold injury protocol examination report did not note any 
heart disorders.  The report noted that the Veteran had 
chronic anemia, but did not comment on any relationship 
between the chronic anemia and the Veteran's 
service-connected residuals of frozen feet.

The medical evidence of record shows that the Veteran was 
admitted to a private hospital on October 14, 2006.  In an 
October 16, 2006 private medical report, a private examiner 
stated that the Veteran had "longstanding anemia [secondary 
to myelodysplastic syndrome with] multiple transfusions . . . 
since 2003.  He has [congestive heart failure.]  I believe 
this is mainly [secondary to] hemosiderosis [and] chronic 
anemia."  In an October 17, 2006 private medical report, a 
private examiner stated that "I believe [the Veteran's] 
cardiomyopathy is secondary to iron overload and 
hemosiderosis."  An October 18, 2006 private medical report 
stated that the Veteran's "cardiac dysfunction could be the 
result of iron overload but in the absence of hepatic 
dysfunction concomitantly, it is hard to conclude this 
clinically."  An October 20, 2006 private medical report 
gave an assessment of refractory anemia secondary to 
myelodysplastic syndrome and liver cirrhosis and end stage 
heart failure secondary to hemosiderosis due to multiple 
transfusions.  An October 2006 private hospital discharge 
order stated that the Veteran was discharged on October 20, 
2006.  On discharge, the principal diagnosis was end stage 
heart failure.  The other diagnoses which were listed as 
affecting the Veteran's treatment or stay were 
myelodysplastic syndrome, benign prostatic hypertrophy, and 
glaucoma.  The report noted that the Veteran was discharged 
to hospice care.

A February 2009 VA medical opinion report stated that the 
Veteran's claims file and medical records had been reviewed.  
The examiner stated that

[f]rostbite does not cause heart failure 
or cardiomyopathy.  A review of the 
literature failed to reveal any articles 
indicating differently.  There is no 
evidence in the [claims] file to indicate 
any connection between the two 
conditions.  It is, therefore, not as 
likely as not that the service connected 
frostbite and its residuals caused the 
heart failure or cardiomyopathy or that 
it was a contributory cause in his death.

The medical evidence of record does not show that the cause 
of the Veteran's death was related to his active military 
service or to a service-connected disability.  The Veteran's 
service treatment records are negative for any complaints or 
diagnoses of a heart disorder or myelodysplastic syndrome.  
In addition, there is no medical evidence of record that 
either of these disabilities was diagnosed until 2001, 
approximately 53 years after separation from active duty.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Furthermore, there 
is no medical evidence that relates the Veteran's heart 
disorder or myelodysplastic syndrome to military service.

Other than the Veteran's certificate of death, the only 
medical evidence of record which discusses the underlying 
causes of the heart disorder which caused the Veteran's death 
are the October 2006 private medical records and the February 
2009 VA medical opinion report.  The private medical records 
from the Veteran's period of hospitalization in October 2006 
include multiple comments relating the Veteran's heart 
disorder to his myelodysplastic syndrome, iron overload, and 
the blood transfusions he received for myelodysplastic 
syndrome.  These records do not include any comments relating 
the Veteran's heart disorder or myelodysplastic syndrome to 
his frostbite residuals.  The February 2009 VA medical 
opinion report specifically stated that the Veteran's 
frostbite residuals did not likely cause the Veteran's heart 
disorder or contribute to cause his death.

The statements of the appellant and the appellant's son are 
not sufficient to prove that the cause of the Veteran's death 
is related to active military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the appellant and the appellant's 
son are not competent to make a determination that that the 
cause of the Veteran's death is related to active military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  There is no medical evidence of record linking 
the cause of the Veteran's death to his active military 
service or to any service-connected disability.  As such, 
service connection for the cause of the Veteran's death is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to his 
active military service or to a service-connected disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


